In eondemnation proceedings for the opening and widening of streets in the vicinity of Triborough Bridge, the appellant filed objections to the tentative decree and a hearing was had. The claimant alleged that there were extensive and consequential damages to its land not taken, for the reason *843that no access was given therefrom to the paved part of the street. The determination of the court, the concessions of the corporation counsel in his brief and the concessions made on the argument by the assistant corporation counsel are conclusive that the owner had a vested right and easement of access, from a frontage of fifty feet on its property, across a strip of about thirty-eight feet intervening before the paved part of the street was reached; and it was also conceded on the argument that as to the property abutting on the parkway or proposed parkway, the owner was entitled to reasonable access to the street thereon. We aecepy this as a basis of determining the rights of the owner. Final decree, in so far as an appeal is taken therefrom, unanimously affirmed, with costs. Present— Hagarty, Carswell, Davis, Adel and Close, JJ.